Title: To Thomas Jefferson from William C. C. Claiborne, 13 November 1805
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     New Orleans, November 13. 1805.
                  
                  I have the honor to inclose you a List of the Gentlemen recommended by the House of Representatives of this Territory, as legislative Councillors.
                  Messrs. Mc.Carty and Bellechasse possess a great share of the public confidence, and are unquestionably, very honest, good men,—they each hold Commissions as Colonels in the militia, and I have every reason to believe them well disposed to the present Administration.
                  The character of Mr. Gurley is known to you; I will only add, that I esteem him an honest man, and a zealous American.
                  As the three late Delegates to Congress are in the nomination, perhaps it may be advisable to appoint one of them to the Council: Mr. Darbigny is a well in formed man, and I believe him an honest one, but I doubt whether, at this time, he is altogether an American in sentiment or attachment.
                  Messrs. Sauvé and Detréhan hold large Estates in this Territory, and enjoy, deservedly, the esteem of their Neighbours; but as Mr. Detréhan has a Seat in the House of Representatives, it would, probably, be most pleasing to the People, if Mr. Sauvé should be commissioned for the Council.
                  Of the other gentlemen recommended, I have little personal knowledge, except of Mr. Evan Jones, and of him it is not in my power to say any thing which could recommend him to your confidence.
                  Mr. Dannemaur supports an amiable character; he was, formerly, a Commercial Consul of France (under the royal government) to the United States, and resided, I believe, at Baltimore,—he possesses Talents, but is now old and very infirm, too much so, it is said, to transact business.
                  Mr. Bouligny is a young man of promising Talents; a native of the Province, with numerous and respectable connections,—he was formerly an Ensign in the Spanish service, but retired previous to the transfer of Louisiana to the United States; Mr. Bouligny is at present a member of the House of Representatives.
                  Mr. Villair (pere) is an old man of Talents and respectability, but in his politics, is said to be a violent Frenchman.
                  Messrs. Bellechasse, Gurley, Darbigney, and Jones reside in the City of Orleans; Messrs. McCarty, Sauvé, Bouligny, Detréhan, and Villair in the County of Orleans; and Mr. Dannemour in the County of Ouachetta.
                  Messrs. Gurley and Darbigny are Lawyers. Messrs. McCarty, Sauvé, Bellechasse, Bouligny, Dannemour and Villair, planters—and Evan Jones a Merchant; but of this gentleman, I must again repeat, that it is not in my power to say any thing which could recommend him to your confidence.
                  I am, Dear Sir, with very great respect, Your faithful friend!
                  
                     William C. C. Claiborne 
                     
                  
                  
                     P.S. All the gentlemen recommended, speak the two languages, except Mr. Detréhan and Colonel Bellechasse, and each of these have some knowledge of English, and will soon be enabled to speak it.
                  
               